Name: 97/247/EC: Commission Decision of 4 April 1997 on setting up a special aquaculture section of the Advisory Committee on Fisheries
 Type: Decision
 Subject Matter: consumption;  EU institutions and European civil service;  fisheries;  personnel management and staff remuneration;  labour law and labour relations
 Date Published: 1997-04-12

 Avis juridique important|31997D024797/247/EC: Commission Decision of 4 April 1997 on setting up a special aquaculture section of the Advisory Committee on Fisheries Official Journal L 097 , 12/04/1997 P. 0028 - 0029COMMISSION DECISION of 4 April 1997 on setting up a special aquaculture section of the Advisory Committee on Fisheries (97/247/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Whereas it is important to seek the views of the trade and of consumers on various aspects of a Community system for fisheries and aquaculture, in the aquaculture sector;Whereas an Advisory Committee on Fisheries was set up in the fisheries sector by Commission Decision 71/128/EEC (1), which text has last been replaced by Decision 89/4/EEC (2);Whereas in view of the development of the aquaculture industry, of its economic importance and of certain of its special features, a special aquaculture section of the Advisory Committee on Fisheries should be set up to improve opportunities for consulting the industry;Whereas, in order to ensure that consultation in the fisheries and aquaculture sector is coordinated, the section should be chaired by the chairman of the Advisory Committee on Fisheries, and joint meetings of the Advisory Committee of Fisheries and the special aquaculture section should be organized whenever necessary,HAS DECIDED AS FOLLOWS:Article 1 1. There shall be attached to the Commission a special aquaculture section of the Advisory Committee on Fisheries, hereinafter called 'the Section`.2. The Section shall be composed of representatives of the following interests, connected with the aquaculture sector: producers and cooperatives, credit institutions, trade and industry, workers and consumers.Article 2 1. The Section may be consulted by the Commission on any problem concerning aquaculture, and in particular on measures it is required to adopt for the aquaculture sector in the framework of the common policy on fisheries and aquaculture.2. The chairman of the Section may indicate to the Commission the desirability of consulting the Section on any matter within the latter's competence.3. He shall do so, in particular, at the request of one of the interests represented.Article 3 The Section shall consist of 20 members. Seats shall be apportioned as follows:- 13 to representatives of aquaculture producers and cooperatives, including at least four to representatives of producers and cooperatives engaged in the production of molluscs,- three to representatives of the trade in and processing of aquaculture products,- two to representatives of workers in the aquaculture sector,- one joint seat to a representative of commercial banks and specialized cooperative credit institutions,- one to a consumers' representative.Article 4 1. Members of the Section shall be appointed by the Commission on proposals from the trade organizations and other bodies set up at Community level which are most representative of the interests specified in Article 1 (2). Those bodies shall, for each seat to be filled, put forward the names of two candidates of different nationality.2. The term of office for members of the Section shall be three years, except the first term of office, which shall expire at the end of the term of office of the members of the Advisory Committee on Fisheries. Their appointments may be renewed. Members shall not be remunerated for their services.After expiry of the three years, members of the Section shall remain in office until they are replaced or until their appointments are renewed.A member's term of office may be terminated before expiry of the three years by death or resignation.It may also be terminated where the body which the member represents requests that he be replaced.A person shall be appointed, in accordance with the procedure laid down in paragraph 1, to replace such member for the remainder of the term of office.3. A list of the members of the Section shall be published by the Commission for information purposes, in the Official Journal of the European Communities.Article 5 The chairman of the Advisory Committee on Fisheries shall be chairman of the Section. The Section shall elect a vice-chairman for a period of three years, save that the first term of office shall expire at the end of the term of office of the members of the Section, as provided for in Article 4 (2). The vice-chairman shall be elected by a two-thirds majority of the members present. The Section may, be the like majority, elect further officers from among the other members. In that case, the officers other than the chairman shall consist at most of one representative of each interest represented in the Section. The officers shall prepare and organize the work of the Section.Article 6 At the request of any of the interests represented, the chairman may invite a person delegated by the interest concerned to be present at meetings of the Section. He may likewise on such request invite any person with special qualification in any subject on the agenda to take part in an except capacity in the deliberations of the Section. Experts shall take part in discussions only of those questions on account of which they were invited.Article 7 The Section may set up working groups to assist it in carrying out its work.Article 8 1. The Section shall be convened by the Commission and shall meet at Commission headquarters. Meetings of the officers shall be convened by the chairman by arrangement with the Commission.2. Joint meetings with the Advisory Committee on Fisheries shall be organized at the request of the chairman of that Committee or of the Commission.3. Representatives of the Commission departments concerned shall take part in meetings of the Section, its officers and working groups.4. Secretarial services for the Section, its officers and working groups shall be provided by the Commission.Article 9 The Section shall discuss matters on which the Commission has requested an opinion. No vote shall be taken.The Commission may, when seeking the opinion of the Section, set a time limit within which such opinion shall be given.The views expressed by the various interests represented shall be included in a report forwarded to the Commission.In the event of unanimous agreement being reached in the Section on the opinion to be given, the Section shall formulate joint conclusions and attach them to the report.Article 10 Without prejudice to the provisions of Article 214 of the Treaty, where the Commission informs them that the opinion requested or the question raised is on a matter of a confidential nature, members of the Section shall be under an obligation not to disclose information which has come to their knowledge through the work of the Section or of its working groups.In such cases, only Section members and representatives of the Commission departments concerned may be present at meetings.Article 11 This Decision shall enter into force on 4 April 1997.Done at Brussels, 4 April 1997.For the CommissionEmma BONINOMember of the Commission(1) OJ No L 68, 22. 3. 1971, p. 18.(2) OJ No L 5, 7. 1. 1989, p. 33.